Citation Nr: 0802354	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  98-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs.									
The claim was previously before the Board in May 2004, 
November 2005, and March 2007, at which times it was remanded 
for additional development.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran contends that an increased evaluation is 
warranted for residuals of Hodgkin's disease.  The record 
demonstrates that one Hodgkin's disease residual that the 
veteran has been diagnosed as having is post herpetic 
neuralgia.  The record reflects that a private examiner, in 
July 1996, reported that although the veteran's Hodgkin's 
disease was in complete remission that he continued to 
experience paresthesia of the left upper extremity from post 
herpetic meralgia.  He was also diagnosed with herpes zoster 
of the left upper extremity with post herpetic neuralgia on 
VA examination in April 1997.  According to the examiner it 
was more likely than not that such condition was due to the 
radiation treatment that the veteran received for his 
Hodgkin's disease.  Similarly, on VA examination in December 
1998, the examiner's diagnosis was that the veteran had a 
history of herpes zoster on the left upper extremity with 
post herpetic neuralgia.  Additionally, a November 2004 VA 
neurology consult record reflects that that the examiner's 
impression was that the veteran experienced left upper 
extremity weakness secondary to shingles.

However, on VA examination in April 2006, the examiner 
diagnosed the veteran with questionable post herpetic 
neuralgia.  In reaching this conclusion, the examiner noted 
that there was no formal evidence that the veteran had 
sustained damage secondary to post herpetic neuralgia.  The 
examiner also noted that computer files from the St. Louis 
VAMC dated from March 2001 did not reflect a diagnosis of 
post herpetic neuralgia or specific documentation of pain in 
the left upper extremity.  The examiner further indicated 
that on the veteran's November 2004 neurologic examination, 
although there was a statement that the veteran had some 
weakness in his left upper extremity secondary to shingles, 
that the examining neurologist did not mention post herpetic 
neuralgia and that he the veteran was prescribed gabapentin 
for his peripheral neuropathy and not for post herpetic 
neuralgia.  The examiner further indicated that on 
examination that day, the veteran, who did not talk and who 
did not complain of anything, did not complain of pain in his 
left upper extremity.  According to the examiner, it was the 
veteran's caregiver who stated that the veteran experienced 
tingling and a burning pain in his left upper extremity from 
the shoulder down to the wrist.  However, the Board observes 
that subsequent to the veteran's April 2006 VA examination, 
the veteran, in a July 2006 VA treatment record complained of 
experiencing tingling in his left arm and leg with pruritis.

Further, the Board observes that in addition to post herpetic 
neuralgia, examiners have also diagnosed the veteran with 
other neurologic conditions.  In this regard, on VA 
examination in December 1998, the examiner reported that the 
veteran had neuropathy that was not related to the radiation 
treatment that he underwent for his Hodgkin's disease.  
Further, in a November 1999 VA treatment record, the examiner 
reported that the veteran had peripheral neuropathy, cervical 
disc disease, and post herpetic neuralgia, all of which 
continued to give him significant discomfort.  Additionally, 
a December 1999 treatment report reflects that the veteran 
complained of experiencing numbness in both hands and feet 
and that the examiner's impression was that the veteran had 
"peripheral neuropathy, probably alcoholic."  Also, in a 
June 2000 treatment record, the examiner reported that the 
veteran, who had been recently diagnosed with diabetes 
mellitus, still experienced tingling in his hands and feet 
and that he took gabapentin.  The examiner also indicated 
that the veteran had a cervical spine disk herniation and 
that he experienced intermittent pain.  The examiner's 
assessment of the veteran's condition was "probable diabetic 
neuropathy" and that the "only other causes found are 
minimally elevated RF, past Hodgkin and remote Etoh."  
Similarly, on VA examination in June 2004, the examiner, 
after reviewing the veteran's claims file, indicated as 
medical history that the etiology of the veteran's peripheral 
neuropathy had been considered alcohol consumption or 
possibly diabetes mellitus.  According to the examiner, the 
peripheral neuropathy for which the veteran had been treated 
was not known to be a residual of Hodgkin's disease or its 
therapy, including subtotal nodal irradiation.  Further, a 
November 2004 VA neurology consult reflects that the 
examiner's impression was that the veteran, in addition to 
having left upper extremity weakness secondary to shingles, 
also had cervical disc disease and diabetic neuropathy in the 
left extremity.

In reviewing the evidence of record, the Board finds that the 
evidence is conflicting as to whether or not the veteran 
indeed experiences post herpetic neuralgia.  The Board also 
finds that the evidence is unclear as to which, if any of the 
veteran's neurologic symptomology, is attributable to post 
herpetic neuralgia as clinically distinguished from any 
nonservice-connected neuralgia.  Therefore, the Board 
concludes that the veteran should be afforded another VA 
examination to provide such clinical distinction.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for entitlement to 
an evaluation in excess of 20 percent for 
residuals of Hodgkin's disease, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, that will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date will be assigned in 
the event of award of any benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for residuals of his Hodgkin's 
disease.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of 
all treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA neurologic examination by an 
appropriate specialist to determine the 
current presence, if any, nature and 
extent of any post herpetic neurologic 
manifestations of Hodgkin's disease, 
including post herpetic neuralgia.  If it 
is affirmatively found that the veteran 
has post herpetic neuralgia, the examiner 
should opine as to whether or not the 
post herpetic neuralgia has any symptoms 
that are distinct and separate from the 
reported peripheral neuropathy and/ or 
cervical disc herniation/disease.  The 
examiner should then specifically 
distinguish between the neurological 
symptomology that is attributable to post 
herpetic neuralgia versus the 
neurological symptomology that is 
attributable to nonservice-connected 
disabilities, including peripheral 
neuropathy and/ or cervical disc 
herniation/disease, to the extent 
reasonably feasible.  The examiner should 
also specifically indicate the severity 
of the post herpetic neuralgia (e.g., 
mild, moderate or severe incomplete or 
complete paralysis).  

The claims folder should be made 
available to the examiner(s).  All 
necessary tests and/or studies should be 
performed.  The rationale for all 
opinions expressed should be set forth in 
detail.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



